55 N.Y.2d 858 (1982)
The People of the State of New York, Respondent,
v.
Victor Parsons, Appellant.
Court of Appeals of the State of New York.
Decided January 19, 1982.
William E. Hellerstein and Anne L. Freedman for appellant.
Robert Morgenthau, District Attorney (Nathan C. Nasser of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order affirmed for the reasons stated in the memorandum of the Appellate Division.